07/23/2021


      IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0141
                Supreme Court Cause No. DA 21-0141


             SAMANTHA VULLES, SHERI ESTENSEON, et al.,
                      Plaintiffs and Appellants,

                                      v.

                THIES & TALLE MANAGEMENT, INC.,
                 THIES & TALLE ENTERPRISES, INC.,
             ALMANOR INVESTORS LIMITED PARTNERSHIP
                         And JOHN Does 1-4,
                       Defendants and Appellees.


    On Appeal from the First Judicial District Court, Lewis & Clark County
                         Cause No. CDV-2020-587

    [PROPOSED] ORDER GRANTING DEFENDANT-APPELLEES’
     UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                    RESPONSE BRIEF


Christopher W. Froines                     Ben D. Kappelman
FROINES LAW OFFICE, PC                     Joshua P. Oie
Century Plaza Building                     DORSEY & WHITNEY LLP
3819 Stephen Ave., #301                    Millennium Building
Missoula, MT 59801                         125 Bank Street
Telephone: (406) 829-3303                  Missoula, MT 59802-4407
Facsimile: (877) 688-4696                  Telephone: (406) 721-6025
chris@froineslawoffice.com                 Facsimile: (406) 543-0863
                                           kappelman.ben@dorsey.com
                                           oie.josh@dorsey.com

Counsel for Plaintiff-Appellants           Counsel for Defendant-Appellees
      Pursuant to Mont. R. App. P. 26(1), this being Defendants and Appellees

Thies & Talle Management, Inc.; Thies & Talle Enterprises, Inc.; and Almanor

Investors Limited Partnerships first request for a 30-day extension of time to file

their Response Brief and there being no objection from counsel for Plaintiffs and

Appellants:

      IT IS HEREBY ORDERED that Defendants and Appellees Thies & Talle

Management, Inc.; Thies & Talle Enterprises, Inc.; and Almanor Investors Limited

Partnership shall have until August 30, 2021 to file their Response Brief.


Dated: July        , 2021
                                       Clerk of the Montana Supreme Court

cc:   Christopher Froines
      Ben Kappelman
      Josh Oie




                                                                      Electronically signed by:
                                         2                               Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            July 23 2021